Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election without traverse of Group II, and election with traverse of species (i)(a) in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground(s) that the claim dependencies within species (i) have been changed, and that the art to be considered for species (i) and (ii) would essentially be the same.  This is persuasive and the requirement as it relates to the speciesis withdrawn.  Note:  as claim 16 was amended to depend from claim 14, the phrase “a powder deposition mixture” in claim 12 is interpreted as permitting liquids such as solvents as being present in the mixture.

Remarks
The instant application is a continuation-in-part of 17/179719.  The ‘719 application does not disclose all the limitations in claims 12 and 21; accordingly, the filing date of all pending claims in the instant application is taken to be October 29, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitations “the mixture” in line 7 and "the ionically conducting electrolyte strands" in line 15.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 21 recites “configured to be used to form a lithium-battery” and then recites “to combine with lithium ions […] to form lithium in the pores.”  If the lithium referred to in the second limitation is lithium metal, which it seems to be, then this structure cannot be a “lithium-ion battery,” which by definition has an intercalation or host material for lithium ions, rather than lithium metal being plated.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Petkov et al (US 8,304,115).  Petkov et al. is directed to a lithium ion battery (col. 5, line 40) comprising an anode, a cathode, a ceramic electrolyte separator between the cathode and anode (Fig. 2), and an anode current collector (Fig.2), the anode being located between the anode collector and the separator.  The anode is a 3D porous anode that comprises ionically conducting strands (“LATP sponge,” Fig. 2) forming pores, and an electronically conductive active material (carbon) extending on sidewall surfaces of the pores (Fig. 2, col. 7, line 50-col. 8, line 3) such that electrons from the anode current collector are conducted along the sidewall surfaces of the pores to combine with lithium ions from the electrolyte strands during charging of the battery.  The anode is made by a process comprising depositing a mixture of a powder of solid electrolyte material and a powder of a sacrificial pore forming material (PMMA beads) as a layer where the anode is to be formed, and sintering the mixture to form the pores (Example 2), and then infusing the electronically conductive material into the 3D porous anode after the sintering to coat the sidewall surfaces of the pores (col. 7, line 43-58) (in the cited passage, the material is deposited as an epoxy precursor then heated to form the electrically conductive carbon).  Additionally, it is noted that the reference teaches that an additional electrically conductive layer can be infused into the anode structure after sintering to coat the electrode active material layer already on the pore sidewalls (col. 4, lines 50-58).  This can also read on the claimed “infusing” step. 

Allowable Subject Matter
Claims 12-19 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

	Petkov, applied above, teaches a process wherein an electronically conductive material (or precursor thereof) is infused into the porous anode after the anode is initially formed by a sintering step.  The reference does not teach or suggest using a mixture having a first precursor that creates the electronically conductive network during the sintering step as claimed. 
	Hu et al (20200313227) also teaches a 3D porous anode, having a garnet ionically conductive matrix and having a carbon coating on the pore sidewalls thereof (Fig. 2).  However, the reference does not teach or fairly suggest (i.e., in the “Methods-1”, “Methods-2”, “Methods-3” sections) a process using a mixture having a first precursor that creates the electronically conductive network during the sintering step as claimed.  Similar to Petkov, the reference teaches creating porosity by using PMMA beads, but fails to teach the steps relating to the claimed first precursor or sintering the first precursor together with the other materials during anode formation.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 11, 2022